                         IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                                 CIVIL ACTION NO. 3:18-cv-623
                                           )
                                           )
 MICHELLE FAIRCHILD, individually          )
 and as Executrix of the Estate of         )
 JEFFREY FAIRCHILD,                        )
                                           )
        Plaintiff,                         )
                                           )
                                                              ORDER
 v.                                        )
                                           )
                                           )
 DANIEL JAMES FAIRCHILD and                )
 PRIMERICA LIFE INSURANCE                  )
 COMPANY,                                  )
                                           )
        Defendant.                         )

       IT APPEARING TO THE COURT that a paper writing purporting to be the Last Will
and Testament of Jeffrey Fairchild, deceased, has been probated in common form, and Letters
Testamentary have been issued to Michelle Fairchild.

        IT FURTHER APPEARING TO THE COURT that Daniel Fairchild has entered a
Caveat to the probate of such Will, has paid the required fee, and that this cause has been
transferred to Superior Court for trial by jury.

       IT FURTHER APPEARING TO THE COURT that the parties to this case consent to this
motion, such that the case be stayed until resolution of the Caveat.

        IT IS THEREFORE ORDERED ADJUDGED AND DECREED this Motion has been
granted and this Court will stay these proceedings in lieu of the probate proceedings in Superior
Court. Counsel for Daniel Fairchild is ORDERED to file a brief status report with this Court
every two months on the first of the month, beginning April 1, 2019, to advise the Court of the
status of the Caveat.



                                          Signed: February 11, 2019
